Title: Testimony During Impeachment Proceedings Against John Nicholson, [5 March 1794]
From: Hamilton, Alexander
To: 



[Philadelphia, March 5, 1794]

Alexander Hamilton, Esq. Sec. Treasury U. S. sworn.
Ques. by the defendant’s Counsel. Do you recollect what passed at any conference between yourself and the Comptroller-General, and what difficulty occurred to you respecting the subscribability of New-Loans?
I recollect there were several conferences between the Comptroller-General and myself, am unable to distinguish with precision the one alluded to, I recollect one interview in particular in which this point was discussed, that is, whether interest on the state debt should be suspended. I really charge my memory with nothing more than, that Mr. Nicholson urged arguments to induce me to believe that the spirit of that part of the Act of Congress was only to prevent the payment of double interest, and that a surrender was neither practicable nor equitable, as none of these had been subscribed, this inconvenience could not arise, the intention of the Act of Congress was fulfilled, I was convinced the reasoning was just, there being no basis on which the U. S. could demand a surrender.
If the New-Loans in my view of them at that time had not been subscribable, this difficulty could not have arisen. The Comptroller always appeared to me to be of the opinion that they were subscribable—none were subscribed in the former loan. The enquiry whether any had been subscribed to the loan was directed to the commissioner of loans, the information must ultimately have come from him—Mr. Wolcott might have been the intermediate agent, I can’t remember.
Ques. Have any been subscribed to the second loan?
Ans. I can’t without previous preparation answer that enquiry, I could have easily ascertained it, I do not recollect, my conjecture is that there were none, there were some certificates of that description which were not finally admitted. I recollect there were some discussions.
Ques. Are they entirely rejected or are they depending?
Ans. They took a course somewhat peculiar, in the view of the Treasury they are virtually excluded, the time allowed for the loan being passed; after the Attorney-General’s opinion on a point raised they were not admitted, this point arose after the second loan opened. The subject had not engaged my consideration nor did it come forward in a prominent point of view until after the second assumption. The Attorney-General of the state of Pennsylvania gave his opinion that they are abolished, as debts of this state. I may have read the Act of March 1789, but I do not recollect having seen it until after the closure of the first loan. I did not see that Act during the first conference.
On Ques. by Mr. Bradford. It did not occur to me that the Act of 1789 was passed after the adoption of the Federal Constitution, until the business was closed at the Treasury—the Constitution was not considered by me until afterwards.
Ques. Can you furnish a copy of the opinion of the Attorney-General on that point?
Ans. Certainly.
